For curiam

Since there is a-discharge ordered by the proper officers of justice, we will presumí: all circumstances required by law to precede the discharge,.to have been regularly observed j otherwise,, we mum presume, tiiat the Justices have acted illegally : which, is a presumption neyer entertained against the proceedings oí officers of justice. If in fact they have proceeded to discharge- without notice, and the creditor will shew that, it will vi'iate the proceedings. The presumption of omnia., rente ada,. I asís only until proof of the contrary appear¿, but we will not require the Defendant to prove notice to *478have been given, the Plaintiff not being able to shew any irregularity in the proceedings. There was a verdict for the Defendant.
One other point was moved in this cause, namely, whether the Defendant by a discharge under the first branch of the act, was discharged as to all creditors, or as to such only who had instituted suits against him at the time of his imprisonment.
Etper curiam — Clearly, before the late act which lias made some alteration, he was discharged only as to such creditors who had commenced their suits, and had notice given them of the debtor’s petition.
Note — Vide Burton v. Dickens, 3 Murph. 103, Howard v, Pasteur & Price, Ibid, 270, Jordan v. James & Marshall, 3 Hawks 110.